Citation Nr: 1016966	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  06-30 884	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to an initial rating greater than 50 percent 
prior to June 12, 2004 and greater than 70 percent from June 
12, 2004 to May 3, 2007 for posttraumatic stress disorder 
(PTSD).

3.  Entitlement to an effective date earlier than June 12, 
2004 for the grant of total disability based on individual 
unemployability (TDIU).

4.  Entitlement to an effective date earlier than June 12, 
2004 for the grant of eligibility to Dependents' Educational 
Assistance (DEA).

5.  Entitlement to special monthly compensation by reason of 
being in need of the regular aid and attendance or on account 
of being housebound.




REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Esquire


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2001, January 2005, and 
September 2008 Regional Office (RO) in Detroit, Michigan 
rating decisions.  The January 2001 rating decision granted 
service connection for PTSD and assigned a 50 percent rating, 
effective April 18, 2000.  The January 2005 rating decision 
denied service connection for gout.  

The September 2008 rating decision increased the Veteran's 
rating for PTSD to 70 percent, effective June 12, 2004, and 
100 percent, effective May 3, 2007; granted TDIU, effective 
June 12, 2004; found eligibility for DEA, effective June 12, 
2004; and denied entitlement to special monthly compensation 
based on aid and attendance or on account of being 
housebound.  With respect to the 100 percent rating for PTSD, 
effective May 3, 2007, this decision was a complete grant of 
benefits with respect to this timeframe.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issue 
of an increased rating for PTSD from May 3, 2007 is not 
currently on appeal before the Board.  With respect to the 70 
percent rating for PTSD, effective June 12, 2004, regardless 
of the RO's actions, the issue remains before the Board 
because the increased rating is not a complete grant of the 
maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

The issue of entitlement to service connection for gout was 
remanded by the Board for additional development in December 
2008.  The issue is once again before the Board, having been 
merged with the other issues noted above.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
the Veteran has a current diagnosis of gout that is 
etiologically related to a disease, injury, or event in 
service, to include service-connected PTSD.

2.  Prior to June 12, 2004, the Veteran's PTSD was manifested 
by occupational and social impairment which most nearly 
approximates reduced reliability and productivity; however, 
occupational and social impairment with deficiencies in most 
areas was not shown.

3.  Between June 12, 2004 and May 3, 2007, the Veteran's PTSD 
was manifested by occupational and social impairment with 
deficiencies in most areas; however, total occupational and 
social impairment was not shown.  

4.  Prior to June 12, 2004, the Veteran did not have a single 
disability ratable at 60 percent or more, or at least one 
ratable at 40 percent or more with a combined rating to 70 
percent or more; and the evidence does not otherwise 
establish that the Veteran was unemployable solely due to his 
service connected disability.

5.  Basic eligibility for entitlement to DEA benefits is not 
established prior to June 12, 2004 because the Veteran was 
not determined to be permanently and totally disabled due to 
service-connected disabilities prior to that date.

6.  The preponderance of the evidence does not establish that 
the Veteran's service-connected disabilities render him so 
helpless as to require the regular aid and attendance of 
another person to perform personal care functions of everyday 
living or to protect himself from the hazards and dangers 
incident to the daily environment.

7.  The Veteran does not have a single service-connected 
disability rated as 100 percent disabling and is not shown to 
be permanently housebound as a result of his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  Gout was not incurred in or aggravated by service, to 
include as a result of service-connected PTSD.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2009).

2.  Prior to June 12, 2004, the criteria for a disability 
rating greater than 50 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 
(DC) 9411 (2009).

3.  Between June 12, 2004 and May 3, 2007, the criteria for a 
disability rating greater than 70 percent for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
DC 9411 (2009).

4.  The criteria for entitlement to an effective date prior 
to June 12, 2004 for the grant of a TDIU have not been met as 
a matter of law.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2000-2004); 
38 C.F.R. § 3.400 (2009).

5.  The criteria for an effective date prior to June 12, 
2004, for eligibility for DEA under 38 U.S.C. Chapter 35 have 
not been met.  38 U.S.C.A. § 3501 (West 2002); 38 C.F.R. §§ 
3.807, 4.15, 21.3021 (2009). 

6.  The criteria for the award of special monthly 
compensation based on the need for regular aid and attendance 
or due to housebound status have not been not met.  38 
U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2009), 38 C.F.R. §§ 
3.102, 3.350, 3.351, 3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of 
Veteran's Affairs (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless. 

With respect to the Veteran's claims for service connection 
for gout and an increased rating for PTSD, VCAA letters dated 
in February 2004, June 2004, August 2004, March 2006, August 
2006, and May 2008 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  
The Veteran was advised that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The letters informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to VA.  See Pelegrini II, 
at 120-121.  The March 2006, August 2006, and May 2008 
letters also explained to the Veteran how disability ratings 
and effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the other claims noted above, the Board notes 
that these claims arose from the September 2008 rating 
decision granting increased ratings for PTSD, a grant of 
TDIU, and finding of eligibility for DEA.  As these claims 
for an earlier effective date and eligibility for special 
monthly compensation for aid and attendance or on account of 
being homebound are considered "downstream" issues, a 
specific VCAA notice letter addressing requirements under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 with respect to 
these issues was not required.  See VAOPGCPREC 8-2003 (Dec. 
22, 2003) (If, in response to notice of its decision on a 
claim for which VA has already given the 38 U.S.C. § 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, 38 U.S.C. § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but section 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue).  Moreover, the Federal 
Circuit has held that 38 U.S.C. § 5103(a) does not require VA 
to provide notice of the information and evidence necessary 
to substantiate a claim upon receipt of a notice of 
disagreement with the initial evaluation assigned by a RO for 
a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  In this regard, once a decision has been 
made awarding service connection, a disability rating, and an 
effective date, § 5103(a) notice has served its purpose, as 
the claim has already been substantiated.  Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).  In addition, it is clear 
from the statements of the Veteran and his attorney 
representative that they understood how to substantiate the 
claims on appeal.  Thus, any error in the content or timing 
of notice is nonprejudicial. 
 
The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's VA and service treatment records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  
Furthermore, the Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

With respect to the Veteran's claim of entitlement to service 
connection for gout, the Board concludes an examination is 
not needed.  VA has a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of: (1) a current disability; (2) an in-
service event, injury, or disease; and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  Id.; see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As will be discussed in greater detail below, the Veteran 
claims that he currently has gout due to excessive alcohol 
consumption caused by his service-connected PTSD.  To that 
end, the Board remanded the claim in December 2008 to 
determine whether there was any connection between the 
Veteran's service-connected PTSD and excessive alcohol use 
and, if so, whether the excessive alcohol use caused the 
Veteran's gout.  An April 2009 VA opinion found no relation 
between excessive alcohol use and the Veteran's PTSD.  The 
Veteran concedes that his symptoms and diagnosis of gout was 
not until approximately 2000.  There is also no credible 
evidence of in-service joint problems.  Under such 
circumstances, the Board finds that obtaining a further VA 
examination or opinion is not necessary to decide this 
appeal.  38 C.F.R. § 3.159.
 
With respect to claims for increased rating, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran appropriate VA psychiatric 
examinations in November 2000, March 2004, April 2007, July 
2007, and April 2008.  The VA examination reports are 
thorough and supported by VA outpatient treatment records.  
The examinations discussed the clinical findings and the 
Veteran's reported history as necessary to rate the 
disability under the applicable rating criteria.  The 
examinations also discussed the impact of the disability on 
the Veteran's daily living.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected disabilities 
since he was last examined.  See 38 C.F.R. § 3.327(a) (2009).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted.  See VAOPGCPREC 11-95 
(April 7, 1995).  Based on the examinations and the fact 
there is no rule as to how current an examination must be, 
the Board concludes the examinations in this case are 
adequate upon which to base a decision.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009). 

Certain diseases, to include arthritis, may be presumed to 
have been incurred in service when manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. § 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).  As there is no evidence or claim that the 
Veteran was diagnosed with arthritis in service or within one 
year of service, the above provision is not applicable. 
 
Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310 (2009).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended, effective as of October 20, 2006, during the 
pendency of the instant appeal.  See 71 Fed. Reg. 52744- 47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by service-connected one is judged.  Although the 
VA has indicated that the purpose of the regulation was 
merely to apply the Court's ruling in Allen, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the Veteran to establish a pre-
aggravation baseline level of disability for the nonservice-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been the VA's 
practice and thus suggests that the recent change amounts to 
a substantive change in the regulation.  For this reason and 
as the Veteran's claims were pending before the regulatory 
change was made, the Board will consider the Veteran's claims 
under the prior version of 38 C.F.R. § 3.310 as it is more 
favorable to the Veteran.

Notwithstanding the above, to establish a right to 
compensation for a present disability on a direct basis, a 
Veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

The Board notes that the Veteran is a combat veteran awarded, 
among other decorations and citations, a Combat Infantryman's 
Badge for his participation in combat during his service in 
Vietnam.  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), 
the United States Court of Appeals for the Federal Circuit 
held that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder.  See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat veteran; it aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  The evidence must 
still establish by competent medical evidence tending to show 
a current disability and a nexus between that disability and 
those service events.  See Gregory v. Brown, 8 Vet. App. 563, 
567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999).
 
The Veteran appears to allege that he has gout due to 
excessive alcohol consumption caused by his service-connected 
PTSD.  Initially, the Board notes that the Veteran's service 
treatment records are wholly silent as to any complaints, 
treatment, or diagnoses of gout or other joint disorder.  
Indeed, the Veteran denied joint problems at the time of his 
September 1970 separation examination and reported that he 
was in "perfect health."  Moreover, he noted that his 
grandfather had rheumatism.  The Veteran concedes he did not 
seek treatment for gout or other joint problems during 
service.

After service, the Veteran asserts that he was diagnosed with 
gout in 2000 at a private treatment facility; however, that 
diagnosis is not of record.  In June 2004, the Veteran 
underwent a general physical at the VAMC and was diagnosed 
with gout.  In a June 2005 VAMC outpatient follow-up note, 
the medical provider indicated that his gout was stable.  
During a mental health assessment in December 2005, the 
Veteran was questioned about his substance use history.  He 
reported that the medication he was taking for gout 
conflicted with his alcohol use.  A July 2008 treatment 
record noted that the Veteran currently had gout. 
 
The Veteran also sought treatment from several private 
providers.  In April 2003, he was seen for complaints of 
joint pain, and told the treating professional that he had a 
history of gout.  The examiner diagnosed him with early 
degenerative joint disease in the hands, obesity and a 
history of gout.  In February 2004, the Veteran underwent a 
routine physical evaluation, at which time there was no 
mention of gout.  In November 2004, the Veteran presented 
with complaints of pain in his right arm that began 
approximately three weeks earlier.  The examiner assessed a 
history of gouty arthritis, but noted that there was no 
evidence of synovitis, no evidence of chronic tophaceous 
gout, and no joint deformities.  She also said that she had 
no documentation concerning the severity of his condition, 
and that there were no findings to suggest a significant 
disability from gout upon examination.  In May 2005, the 
Veteran was examined for complaints of joint aches and pain.  
The examiner diagnosed gouty arthritis and obesity, and 
indicated that a check of his uric acid was needed. 
 
The Veteran was seen again in October 2005 with continuing 
complaints of pain in his hands, feet and knees.  During this 
examination, the Veteran denied any alcohol or drug use.  The 
provider diagnosed him with joint pains without evidence of 
inflammation on examination, and noted that his uric levels 
had been normal.  He told the Veteran that he could not 
support his then current claim for Social Security disability 
benefits based on gout, as he had already advised him that he 
may have another type of arthritis, such as osteoarthritis, 
and should be evaluated by a rheumatologist at VA.  During an 
October 2006 visit for pulmonary embolus, the Veteran denied 
having arthralgia (joint pain), and his past medical history 
only included gastroesophageal reflux disease, and 
questionable hypertension.  There was no diagnosis of gout.

After service, the Veteran was service-connected for PTSD, 
effective from April 2000.  In April 2000, a psychiatric 
examiner noted that the Veteran reported excessive use of 
alcohol to help control his PTSD symptoms at night, to 
include nightmares.  In June 2000, the Veteran reported that 
he attempted to control his PTSD symptoms with alcohol, 
consuming approximately 20 cans of beer two times per week.  
The Veteran also reported that he began drinking in the 
military.  In March 2001, the Veteran reported that he had 
quit drinking because it interfered with his arthritis 
medication.  In October 2003, the Veteran reported a history 
of alcohol use beginning at age 15, drinking his 
grandfather's homemade wine, as well as the use of drugs.  
From that point, the Veteran reported periods of alcohol use 
and abuse, as well as periods without using alcohol.  Based 
on the foregoing, the Board remanded the claim in December 
2008 for an opinion as to whether the Veteran's excessive 
alcohol use was related to his service-connected PTSD.

In compliance with the Board's remand instructions, a VA 
medical opinion was obtained.  The VA psychiatrist, based on 
a review of the claims file and previous interview with the 
Veteran, opined that it was less likely than not that the 
Veteran's excessive alcohol consumption during or after 
service was caused by his service-connected PTSD.  The 
psychiatrist noted that the Veteran's use of alcohol and 
other drugs began prior to military service, but that such 
use increased in service.  The psychiatrist also noted that 
the Veteran did not receive in-service treatment for alcohol 
dependency.     

The Veteran clearly has joint problems and as recently as 
July 2008 these have been attributed to gout.  Thus, the 
Veteran appears to have a current diagnosis of gout.  The 
crucial inquiry, therefore, is whether the Veteran's 
currently diagnosed gout is related to his service-connected 
PTSD or any other incident of service.  For the reasons and 
bases set forth below, the Board concludes it is not.

The Board finds the April 2009 VA opinion to be credible and 
probative.  It was based on a complete review of the claims 
file and on the examiner's previous interview of the Veteran.  
Based on the foregoing, the psychiatrist was able to opine 
that the Veteran's excessive alcohol use was less likely than 
not caused by his PTSD, given the Veteran's use of alcohol 
before service and the absence of any treatment for substance 
abuse in service.  The examiner's conclusion is fully 
explained and consistent with the evidence of record.  
Consequently, the Board finds this report to be the most 
probative evidence of record as to whether the Veteran's 
excessive alcohol use was caused by or a result of his PTSD.

The Board has considered the reports of the Veteran and his 
two friends that he began experiencing joint pain from 
service.  In that regard, the Board notes that the Veteran 
and one of his friends have asserted that his excessive 
alcohol use that began in Vietnam and continued after service 
caused his gout.  Initially, the Board notes that the Veteran 
and his friends are certainly competent to report physical 
manifestations of joint pain.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  However, even when a veteran 
is asserting continuity of symptomatology after service, he 
or she is not necessarily competent to attribute a current 
disability to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  In this instance, the Veteran as a 
lay person has not been shown to be capable of making medical 
conclusions, especially as to complex medical diagnoses such 
as a link between his current diagnosis of gout and excessive 
alcohol use from service that was caused by his PTSD 
symptoms.  Moreover, the Board notes that the Veteran denied 
joint pain or problems during his September 1970 separation 
examination.  Thus, while the Veteran's and his friends' 
current assertions of continuity may be of some probative 
value, they are ultimately outweighed by the Veteran's 
contemporaneous denials of joint pain and noting his 
excellent health at separation, as well as his failure to 
seek treatment for joint pain for multiple decades after 
service.  With respect to the Veteran's and his friends' 
claim that his gout was caused by his excessive alcohol 
consumption, which was in turn caused by his service-
connected PTSD, the Board finds that they are ultimately 
outweighed by the conclusions of the VA health care 
specialist discussed above.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  

As the Board may not rely on its own unsubstantiated medical 
conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), it must rely on an informed medical opinion in order 
to adjudicate a claim.  In this case, while there is 
certainly probative evidence weighing both for and against 
the claim, the Board finds that the greater weight of the 
probative evidence is against.  While the Board is 
sympathetic to the Veteran's sincere belief that he incurred 
gout or other joint disability as a result of excessive 
alcohol consumption that he and his friends attributes to his 
PTSD symptomatology, the greater weight of competent medical 
evidence of record does not support this contention.  
Therefore, service connection is not warranted on either a 
direct or secondary basis.  In light of the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claim, and the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Increased Rating

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2009).  When evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the Veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based upon all the evidence of record that bears on 
occupational and social impairment, rather than solely upon 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2009).  If there is a 
question as to which evaluation to apply to the Veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  

As the claim on appeal is from a decision that granted 
service connection and assigned an initial rating, "staged" 
ratings may be assigned, if warranted by the evidence.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

As noted above, the Veteran is currently rated at 50 percent 
for PTSD prior to June 12, 2004 and at 70 percent for PTSD 
between June 12, 2004 and May 3, 2007.  The Veteran claims 
the ratings do not accurately depict the severity of his 
condition during these time periods.  

The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . 70

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or name . . . . . . . . . . . 
. . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9411 (2009). 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the DC.  Instead, VA 
must consider all symptoms of a Veteran's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV 
(American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score 
is often used by treating examiners to reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996). 

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. GAF scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).

Prior to June 12, 2004

After a careful review of the record and for the reasons and 
bases expressed immediately below, the Board finds that the 
Veteran's demonstrated PTSD symptomatology prior to June 12, 
2004 does not warrant an evaluation greater than the 
currently assigned 50 percent rating.

In April 2000 the Veteran initially requested VA treatment 
for PTSD symptoms, reporting bad dreams, paranoid thoughts, 
memories, difficulty sleeping, increased irritability, 
flashbacks, and night sweats.  That month, the Veteran also 
received a psychological evaluation wherein he reported the 
above symptoms, plus diminished interest in activities, 
heightened startle response, hypervigilence and avoidance 
behaviors.  At the Veteran's mental health intake assessment 
in May 2000, he reported trouble sleeping, nightmares, and 
obsessively checking to ensure doors were locked.  In May 
2000, at the Veteran's initial treatment with a clinical 
social worker, he reported nightmares, hypervigilence, 
startle response, intrusive memories, anger problems, and 
avoidance behavior to cope.  

The Veteran was afforded a VA examination in November 2000.  
At that time, the Veteran reported that he was a good worker, 
but had trouble getting along with his boss and other 
coworkers.  The Veteran reported avoidance behavior, 
impulsive behavior, concentration problems, exaggerated 
startle response.  On examination, the Veteran had broad 
affect, euthymic mood, goal directed thought processes, no 
bizarre ideas, reported flashbacks and nightmares, no 
evidence of delusions, and he was alert and oriented to 
person, time, and place.  The examiner diagnosed PTSD and 
assigned a GAF score of 55 based on moderately severe 
psychological symptoms and moderate difficulty in social and 
occupational functioning.  The Veteran received continued 
periodic treatment for his PTSD, reporting continued 
nightmares and anxiety due to work and social functioning.

In October 2003 the Veteran presented after being shot at, 
which the treatment provider noted had decreased the 
Veteran's functioning level.  The provider noted anger 
management problems and re-experiencing of traumatic events.  
Based on evaluation and the Veteran's reported 
symptomatology, the examiner assigned a GAF score of 55.

The Veteran was afforded another VA examination in March 
2004.  At that time, the Veteran reported working for the 
Detroit Board of Education for 27 years, but that he was 
taking college classes to earn a business degree and obtain a 
different job.  The examiner noted the Veteran's ongoing 
treatment for PTSD with the clinical social worker discussed 
above who found ongoing problems with nightmares and trouble 
with anger management.  The Veteran reported intrusive 
memories, nightmares once to twice per week, paranoid 
feelings, nervousness, but no evidence that he felt the 
traumatic events recurring or intense feelings with exposure 
to stimuli reminding him of Vietnam.  The Veteran reported 
avoidance behavior, lack of interest, detachment and 
isolation from social activities, sleep problems, and 
hypervigilence.  On examination, the Veteran was neatly 
groomed, cooperative, with euthymic mood, mildly constricted 
affect, normal speech pattern, without evidence of visual 
hallucinations, delusions, or thought disorders.  The Veteran 
did report hearing gunshots that others did not, but 
attributed this to being better attuned to listening for 
them.  He denied panic attacks, suicidal or homicidal 
ideation, or attempted suicide.  The examiner noted obsessive 
checking behavior, for example the stove or door locks.  The 
Veteran also reported excessive cleaning behavior, but 
otherwise no inappropriate behavior or impaired judgment.  
The Veteran's memory was normal.  The examiner concluded the 
Veteran manifested clinically significant distress and 
moderate impairment in social functioning.  The examiner 
continued the diagnosis of PTSD and assigned a GAF score of 
55.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
Veteran's disability in his favor.  As noted above, the Board 
concludes that the objective medical evidence and the 
Veteran's own lay statements regarding his symptomatology 
both show a degree of disability that more nearly 
approximates a 50 percent disability rating prior to June 12, 
2004, under DC 9411.  See 38 C.F.R. § 4.7.  As explained in 
more detail above, the symptoms prior to June 12, 2004 are 
substantially consistent.  For this reason, staged ratings 
are not applicable.  See Fenderson, supra.  

The Board finds that a rating greater than 50 percent is not 
appropriate prior to June 12, 2004 because the Veteran did 
not have occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking or mood or total social and occupational 
impairment as contemplated by a higher rating.  Although the 
Veteran clearly had a serious disability, he exhibited few of 
the symptoms noted as applicable for a 70 percent rating.  He 
did not exhibit illogical, obscure or irrelevant speech.  He 
was not in a near-continuous state of panic, depression or 
disorientation.  He did not exhibit impairment in thought 
processes or communication.  He did not exhibit inappropriate 
behavior, other than certain obsessive compulsive behavior 
relating to checking doors and the stove and excessive 
cleaning.  His personal hygiene was appropriate.  There was 
no objective evidence of disorientation.  He did have some 
social isolation, but treatment records indicated that he did 
interact socially as a requirement of his job.  For example, 
in July 2000 the Veteran acted as a supervisor while his boss 
was away and felt that he would be able to handle the social 
interaction with his co-workers.  Furthermore, the Veteran 
was periodically involved in relationships with females prior 
to June 12, 2004.    

Prior to June 12, 2004, the Veteran consistently was assigned 
GAF scores of 55 prior to June 12, 2004.  This GAF score is 
consistent with the clinical findings, which show that the 
Veteran's PTSD is manifested by symptoms such as disturbances 
of motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.  

The clinical evidence establishes that the Veteran did not 
have total occupational impairment as a result of his PTSD 
prior to June 12, 2004.  In fact, despite his PTSD, the 
Veteran had worked for over 25 years full time for the 
Detroit Department of Education.  Indeed, the Veteran 
complained when a new supervisor refused to approve overtime.  
The Veteran reported that he used all available vacation or 
sick time, but there is no evidence or allegation that the 
Veteran otherwise experienced decreased reliability or 
productivity due to his PTSD symptoms.  Thus, while the 
Veteran's problems may have caused some degree of 
occupational impairment, the fact that the Veteran remained 
employed for over 25 years, working at least full time, 
suggests that his employment was not significantly or 
severely affected.  Although the Veteran may have had some 
occupational impairment, the Board finds that based on the 
Veteran's work history he did not have a severe or total 
occupational impairment prior to June 12, 2004.  Moreover, 
the Board notes that the 50 percent rating assigned herein is 
a recognition of significant industrial impairment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  
 
In general, while there is some evidence of social isolation, 
there is also evidence the Veteran has a relationship with at 
least two friends who wrote statements regarding his gout, 
discussed above, and that have known the Veteran for many 
years.  The Veteran also had a relationship with one or more 
women prior to June 12, 2004.  While the Veteran had a 
preference for being alone, he appears to have socialized 
with these individuals to some extent.  For example, on 
multiple occasions the Veteran reported having drinks with 
friends or going to the bar.  Moreover, for some of the 
appellate period the Veteran attended church and sang in the 
choir.   
 
The Board acknowledges that the Veteran reported a history of 
being severely hypervigilent and engaging in apparent 
obsessional behavior, and that such manifestations are among 
the criteria for a 70 percent rating.  However, the overall 
manifestations and level of impairment demonstrated by the 
record otherwise appear entirely consistent with a 50 percent 
rating and no more, prior to June 12, 2004.  Consequently, 
despite the history of severe hypervigilence and apparent 
obsessional behavior, the Board finds that the preponderance 
of the evidence is against granting a higher disability 
rating.

In summary, for the reasons and bases set forth above, the 
Board concludes that a rating higher than 50 percent during 
any portion of the time period prior to June 12, 2004 is not 
warranted.  See Fenderson, supra.
 
From June 12, 2004 to May 3, 2007

After a careful review of the record and for the reasons and 
bases expressed immediately below, the Board finds that the 
Veteran's demonstrated PTSD symptomatology from June 12, 2004 
to May 3, 2007 does not warrant an evaluation greater than 
the currently assigned 70 percent rating.

The claims file indicates that the Veteran was separated from 
his employment on June 12, 2004.  In October 2004, a VA 
Vocational Rehabilitation Panel determined "it is not 
reasonable to expect you to be able to train for or get a 
suitable job at this time," based on a narrative report from 
October 2004.  That report noted the Veteran had "fairly 
severe" emotional problems.  The report concluded that the 
Veteran's PTSD symptoms likely would make it necessary for 
the Veteran to find a job that would permit him to work 
primarily alone.  Unfortunately, the Veteran's gout and other 
physical problems made work in the majority of positions 
allowing for that, for example technical and more physical 
jobs, difficult or impossible.  Due to this combination of 
emotional and physical problems, the evaluator concluded that 
the Veteran was not feasible for employment.

In January 2005, the Veteran contacted the VA clinical social 
worker by whom he had previously been treated.  At that time, 
the Veteran reported flashbacks, nightmares, paranoid 
thoughts, depression/anger, isolation, and insomnia.  The 
Veteran denied suicidal ideation, but was concerned about his 
ability to control his anger around others.  The Veteran 
noted that he had been laid off or been required to take 
mandatory retirement.

In January 2006, the Veteran was seen at the VA for a regular 
follow-up visit.  At that time, the Veteran noted that he had 
discontinued therapy because he did not find that it helped.  
He reported current nightmares, insomnia, and paranoid 
feelings.  The Veteran noted having suicidal thoughts in 1995 
after the death of his sister, but none currently.  At that 
time, the Veteran was neatly dressed, guarded and 
cooperative, with less dysphoric affect, normal speech 
patterns, serious mood, intact thought processes without 
delusions or hallucinations, fair but distrustful perception, 
impulsive judgment, intact memory, and he was alert and fully 
oriented.  The examiner continued the diagnosis of PTSD and 
assigned a GAF score of 61.

In January 2007, the Veteran was seen at the VA for a regular 
follow-up visit.  At that time, the Veteran noted that he had 
discontinued therapy because he did not find that it helped.  
He reported current nightmares, insomnia, and paranoid 
feelings.  The Veteran noted having suicidal thoughts in 1995 
after the death of his sister, but none currently.  At that 
time, the Veteran was neatly dressed, guarded and 
cooperative, with dysphoric affect, normal speech patterns, 
intact thought processes without delusions or hallucinations, 
fair but distrustful perception, intact memory, and he was 
alert and fully oriented.  The examiner continued the 
diagnosis of PTSD and assigned a GAF score of 55.

In April 2007, the Veteran was afforded a VA examination.  
The Veteran reported that he had been laid off in 2004 for 
"behavioral issues", which he thought was unfair and had 
not since returned to work.  The Veteran reported no new 
significant relationships or social issues since the last VA 
examination.  The examiner noted that the Veteran had 
significant difficulty trusting or being with other people.  
On examination, the Veteran had blunted affect, was anxious 
and irritable, normal speech but short, no hallucinations or 
delusions, no formal thought disorder, no suicidal plan or 
intent, evidence of poor judgment in the past, and showed 
good insight.  The examiner diagnosed PTSD and assigned a GAF 
score of 50, noting that the Veteran's symptoms had worsened 
since the March 2004 VA examination and that the Veteran had 
severe impairment in occupational and social functioning.

The RO sought a medical opinion in July 2007 from the April 
2007 examiner to afford him an opportunity to review of the 
claims file.  The VA psychiatrist noted that the Veteran had 
marked impairment of social and occupational functioning, 
with little social interaction.  The psychiatrist also opined 
that there was marked impairment in judgment, thinking and 
mood.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
Veteran's disability in his favor.  As noted above, the Board 
concludes that the objective medical evidence and the 
Veteran's own lay statements regarding his symptomatology 
both show a degree of disability that more nearly 
approximates a 70 percent disability rating from June 12, 
2004 to May 3, 2007, under DC 9411.  See 38 C.F.R. § 4.7.  As 
explained in more detail above, the symptoms throughout the 
time period noted are substantially consistent.  For this 
reason, staged ratings are not applicable.  See Fenderson, 
supra.  

From June 12, 2004 to May 3, 2007, the Veteran's PTSD was 
manifested by symptoms such as flashbacks, nightmares, 
paranoid thoughts, poor judgment, depression/anger, 
isolation, and insomnia.  The Veteran also reported 
occupational and social difficulties; primarily, that he lost 
his job on June 12, 2004.

The Veteran, however, manifested few symptoms associated with 
a 100 percent rating under the applicable rating criteria.  
From June 12, 2004 to May 3, 2007, the Veteran manifested few 
symptoms associated with total social and occupational 
impairment, such as impaired thought processes or 
communication, persistent danger of hurting himself or 
others, delusions or hallucinations, inappropriate behavior, 
deficient personal hygiene, disorientation or memory loss.  
More importantly, the Veteran did not have total social and 
occupational impairment between June 12, 2004 and May 3, 
2007, as specifically found by the April 2007 examiner.  The 
Veteran did have severe deficiencies in these areas, but that 
is contemplated in ratings lower than 100 percent.  

Since the Veteran has some of the criteria for a 70 percent 
rating, along with several psychiatric symptoms not listed in 
the rating schedule such as loss of interest, irritability, 
etc., see Mauerhan, supra, the Board concludes his overall 
level of disability more nearly approximates that consistent 
with a 70 percent rating from June 12, 2004 to May 3, 2007.  
The Board observes there were potentially contradictory GAF 
scores during this period, to include a 61 in January 2006, a 
55 in January 2007, and a 50 in April 2007.  These scores 
range between manifestations of mild and serious 
symptomatology.  However, given the overall consistent 
reports of symptomatology consistent with a 70 percent rating 
during this time period, the Board concludes that a 70 
percent rating is appropriate and a higher rating is not 
warranted.   
 
The Board has considered the October 2004 vocational 
rehabilitation assessment finding the Veteran unemployable.  
The Board notes, however, this evaluation was based on 
multiple physical and emotional considerations, both service-
connected and nonservice-connected, and not solely on the 
Veteran's PTSD.  In that regard, the Board notes that the 
evaluator found the Veteran's PTSD symptoms alone did not 
preclude him from certain employment positions, to include 
technical and more physically demanding occupations.  Thus, 
the October 2004 assessment did not find the Veteran to have 
total occupational impairment between June 12, 2004 and May 
3, 2007 due to his PTSD symptoms. 
 
In summary, for the reasons and bases set forth above, the 
Board concludes that a rating higher than 70 percent during 
any portion of the time period from June 12, 2004 to May 3, 
2007 is not warranted.  See Fenderson, supra.
 
Extraschedular Considerations

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected PTSD is inadequate.  A comparison between the level 
of severity and symptomatology of the Veteran's PTSD 
disability with the established criteria shows that the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show the Veteran 
was hospitalized during the appellate time period for his 
PTSD.  Additionally, there is not shown to be evidence of 
marked interference with employment due to the disabilities 
prior to May 3, 2007.  Prior to June 12, 2004, the Veteran 
was employed full time for an employer with whom he worked 
for over 25 years.  The evidence suggests that the Veteran 
worked full time, as well as overtime when available.  The 
Board notes there is conflicting evidence as to the reason 
for the Veteran's separation on June 12, 2004.  The Veteran 
has alternately reported the separation was due to financial 
reasons of the employer and for behavioral issues of the 
Veteran.  In either case, the October 2004 vocational 
assessment found the Veteran unemployable due to a 
combination of factors, including age, tinnitus, gout, and 
PTSD symptoms.  The evaluator noted that the Veteran's PTSD 
symptoms did not preclude employment of the type that he had 
worked all his life, that is technical or more physically 
demanding positions.  Unfortunately, the Veteran's physical 
problems and his age made work in these positions unlikely.  
Thus, while the Veteran's PTSD symptoms prevented him from 
working in positions requiring significant interpersonal 
interaction, his symptomatology did not prevent him from 
working in the same or similar type of job that he had done 
for the previous 27 years.  To the extent he had problems 
with social isolation following his separation from 
employment on June 12, 2004, the Board finds the 70 percent 
rating assigned from June 12, 2004 is indicative of a 
significant degree of industrial incapacity.

In short, there is nothing in the record to indicate that the 
service-connected disabilities on appeal cause impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board, therefore, has determined that 
referral of this case for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Earlier Effective Date for TDIU

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000). 
 
The effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  An 
exception to that rule applies, however, under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In such an instance, the law provides that the 
effective date of the award "shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 
3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997). 
 
The Veteran raised a formal claim for a TDIU in September 
2005.  TDIU was granted in a September 2008 rating decision, 
effective from June 12, 2004.  Initially, the Board notes 
that the Court has recently held that a request for a TDIU, 
whether expressly raised by a veteran or reasonably raised by 
the record, is not a separate claim for benefits, but is 
rather part of the adjudication of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Thus, when entitlement to TDIU is raised during the appeal of 
a rating for a disability, it is part of the claim for 
benefits for the underlying disability.  Id at 454.  The 
Board notes that the Veteran's claim for PTSD was raised in 
April 2000 and service connection eventually awarded from 
that date.  Thus, the Board will consider the applicability 
for TDIU from that point.

Following the September 2008 rating decision, the Veteran 
subsequently submitted a statement in June 2009 in which he 
expressed disagreement with the effective date assigned for 
the TDIU.  The Veteran subsequently filed a timely 
substantive appeal.  Thus, the claim for an earlier effective 
date for the grant of a TDIU is properly before the Board as 
a downstream issue.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006). 

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 3.340 
(2000-2004).  Total disability ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule prescribes a 100 percent disability evaluation, or, 
with less disability, if certain criteria are met.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2000-
2004). 
 
Prior to June 12, 2004, these criteria are not satisfied in 
the instant case.  The Veteran's only service-connected 
disabilities at that time were PTSD and tinnitus.  As 
discussed in detail above, the Veteran's PTSD disability was 
evaluated as 50 percent disabling prior to June 12, 2004.  
The tinnitus disability was and is rated as 10 percent 
disabling.  Thus, the criteria of 38 C.F.R. § 4.16(a) were 
not met prior to June 12, 2004. 
 
The failure to satisfy the criteria of 38 C.F.R. § 4.16(a), 
however, does not necessarily preclude the assignment of TDIU 
benefits, in that such benefits can be assigned on an 
extraschedular basis.  See 38 C.F.R. § 3.321. 
 
In circumstances such as the instant case, where the Veteran 
is less than totally disabled under the schedular criteria, 
it must be found that service-connected disorders, and 
service-connected disorders alone, prevent him from securing 
and maintaining substantially gainful employment.  The fact 
that a veteran may currently be unemployed is not, in and of 
itself, dispositive; the critical factor is the impact of 
service-connected disorders on a veteran's ability to work.  
In determining whether a veteran is entitled to individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  Thus, in deciding 
the claim, the Board may not favorably consider the effects 
of the Veteran's nonservice-connected disabilities with 
respect to their degree of interference with the Veteran's 
employability.

In this case, as discussed above, the Veteran was employed 
full-time with the Detroit Public Schools system until June 
12, 2004.  The Veteran contends that he used all available 
leave time during all or some portion of his more than 25 
years of employment with this employer.  The Veteran also 
reported on multiple occasions prior to separation that he 
was having difficulty with his co-workers.  However, the 
claims file indicates that the Veteran worked overtime when 
available.  The Board acknowledges there is some dispute as 
to the reasons and nature of the Veteran's separation.  The 
Veteran has stated, alternately, that his separation was 
based on behavioral problems or for financial reasons of the 
employer.  In either case, the Veteran acknowledges that his 
separation was classified as retirement and that he remained 
eligible for and has been receiving his pension.  While the 
Board sympathizes that the Veteran had certain occupational 
difficulties with co-workers and other aspects of his job 
prior to June 12, 2004, there is no evidence that his PTSD or 
other service-connected disabilities caused marked 
interference with his occupation. 
 
In sum, the objective medical evidence simply does not 
establish that the Veteran was unable to obtain a 
substantially gainful occupation solely as a result of his 
service-connected PTSD prior to June 12, 2004.  While the 
Board does not wish to minimize the nature and extent of the 
Veteran's overall disability, the evidence of record does not 
support the Veteran's claim that his service-connected PTSD 
prevented him from engaging in substantially gainful 
employment during this period, without regard to his age or 
nonservice-connected disabilities.  Therefore, referral for 
consideration of a TDIU on an extra-schedular basis is not 
warranted. 38 C.F.R. § 4.16(b). 



Earlier Effective Date for DEA

Essentially, the Veteran contends that he should have an 
effective date earlier than June 12, 2004, for eligibility 
for DEA under 38 U.S.C. Chapter 35. 
 
For the purposes of DEA under 38 U.S.C. Chapter 35, basic 
eligibility exists if the Veteran was discharged from service 
under conditions other than dishonorable and if he has a 
permanent and total service-connected disability.  38 
U.S.C.A. § 3501 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.807, 
21.3021 (2009).  There are other avenues through which basic 
eligibility may be granted; however, they involve factors not 
applicable here, e.g., the death of the Veteran or if the 
Veteran is currently on active duty.  Id. 
 
After reviewing the record and as discussed above, the Board 
finds that the Veteran did not meet the criteria for a 
permanent and total disability rating for compensation 
purposes prior to June 12, 2004.  Therefore, an effective 
date for the assignment of an effective date prior to June 
12, 2004, is not warranted.  Since eligibility for DEA under 
38 U.S.C. Chapter 35 is predicated on a finding of permanent 
total disability in this case, the effective date of such 
eligibility cannot precede June 12, 2004. 
 
In this case, the RO has found the Veteran to be permanently 
and totally disabled, as explained by the RO in the September 
2008 rating decision.  This determination was made as a 
direct consequence of the award of a 70 percent schedular 
rating for PTSD, effective June 12, 2004.  As the claims for 
an earlier effective date for the 70 percent rating for PTSD 
and for TDIU were denied herein, the claim for an earlier 
effective date for the award of DEA must also be denied.  
Eligibility for DEA under 38 U.S.C. Chapter 35 is, 
effectively, derived from and cannot precede that date.  The 
law is dispositive of the issue; and, therefore, the appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Entitlement to Special Monthly Compensation

The Veteran contends that he is eligible for special monthly 
compensation (SMC).  SMC is payable at a specified rate if 
the Veteran, as the result of service-connected disability, 
is permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 
2002); 38 C.F.R. § 3.350(b) (2009). 
 
The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination.  38 C.F.R. § 3.352(a) (2009).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the Veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
Veteran is so helpless as to need regular aid and attendance, 
not that there is a constant need.  38 C.F.R. § 3.352(a); see 
also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (noting that 
at least one factor listed in § 3.352(a) must be present for 
a grant of special monthly pension based on need for aid and 
attendance). 
 
For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will 
be a proper basis for the determination of whether the 
Veteran is in need of regular aid and attendance of another 
person.  "Bedridden" will be that condition which, through 
its essential character, actually requires that the Veteran 
remain in bed.  The fact that the Veteran has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  38 C.F.R. § 
3.352(a). 
 
Under 38 U.S.C.A. § 1114(s), special monthly compensation is 
payable if the Veteran has a single service-connected 
disability rated as 100 percent and, (1) has additional 
service-connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems, or (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  The second requirement is met when the Veteran 
is substantially confined as a direct result of service-
connected disabilities to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
areas, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350(i). 
 
The Board initially notes that the Veteran does not meet the 
criteria for special monthly compensation at the housebound 
rate, based on one service-connected disability rated as 100 
percent disabling and a separate disability rated at 60 
percent or higher.  The Board notes that service connection 
is currently in effect for PTSD, rated as 100 percent 
disabling, effective May 3, 2007; and tinnitus, rated as 10 
percent disabling.  As discussed above, a TDIU is in effect, 
effective June 12, 2004, due to impairment caused by his PTSD 
disability.  In addition, the evidence of record does not 
demonstrate that the Veteran is unable to engage in 
activities outside of his home.  Indeed, the private medical 
records indicate that the Veteran is able to attend treatment 
sessions at the VAMC and maintenance activities such as 
shopping for food.   
 
Additionally, the Board notes that evidence of record does 
not show that the Veteran's service-connected disabilities 
have caused the anatomical loss or loss of use of both feet 
or one hand and one foot, and he is not blind in both eyes.  
Consequently, the Veteran can only establish entitlement to 
SMC under 38 U.S.C.A. § 1114(l) by showing his service-
connected disabilities cause him to be permanently bedridden 
or so helpless as to be in need of regular aid and attendance 
under the criteria of 38 C.F.R. § 3.352(a) set forth above. 
 
In this regard, the medical evidence does not demonstrate 
that the Veteran requires regular aid and attendance due to 
his service-connected disabilities.  The record indicates 
that in April 2008, at the time of the last VA psychiatric 
examination, the Veteran was able to complete activities of 
daily living independently and that he was groomed 
appropriately at the examination.  Moreover, the Veteran 
reported that he spent his time exercising, practicing with 
his weapons, and practicing martial arts.  Overall, the 
Veteran reported moderate difficulty in getting the housework 
done that was necessary.  To that end, the Veteran stated 
that he had severe difficulty with concentration, 
remembering, analyzing, and finding solutions to problems in 
day-to-day life.  The claims file does not include any 
medical record suggesting a more severe level of impairment 
with respect to the performance of activities of daily living 
or otherwise suggesting that the Veteran is bedridden or so 
helpless that he requires regular aid and attendance. 
 
On further review of the record, the Board concludes that the 
evidence does not show that the Veteran is permanently 
bedridden, or so helpless as to be in need of regular aid and 
attendance due to service-connected disability.  Indeed, as 
indicated above, the Veteran can perform all activities of 
daily living, albeit with difficulty.   
 
In sum, the competent evidence of record does not indicate 
that the Veteran's service-connected disabilities prevent him 
from performing any activities of daily living.  The Veteran 
has not provided or identified any evidence to the contrary.  
See 38 U.S.C.A. § 5107(a).  Based on the foregoing, the Board 
finds that the claim for SMC based on aid and attendance or 
housebound status must be denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 




ORDER

Entitlement to service connection for gout is denied.

Entitlement to an initial rating greater than 50 percent 
prior to June 12, 2004 and greater than 70 percent from June 
12, 2004 to May 3, 2007 for posttraumatic stress disorder 
(PTSD) is denied.

Entitlement to an effective date earlier than June 12, 2004 
for the grant of total disability based on individual 
unemployability (TDIU) is denied.

Entitlement to an effective date earlier than June 12, 2004 
for the grant of eligibility to Dependents' Educational 
Assistance (DEA) is denied.

Entitlement to special monthly compensation by reason of 
being in need of the regular aid and attendance or on account 
of being housebound is denied.





____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


